Title: From George Washington to Joshua Wentworth, 15 June 1776
From: Washington, George
To: Wentworth, Joshua



Sir
New York June 15. 1776

I received yours of the 1st Instant and am to Inform you, your Letters of the 15 and 22 of April advising of the Capture of the Brig Elizabeth by Commodore Manly, were put into the hands of Mr Moylan to answer, but by some means or other were not, nor can they be found—It will be therefore necessary to acquaint me again with the Contents If you esteem my answer to them material.
I have agreable to your request transmitted you Copies of such Resolves of Congress respecting your department as are in my hands—they will point out the line of Conduct to be Observed in General cases which I apprehend must be pursued—But If there is any thing particular in the Capture you mention, which is not provided for, It will be proper that It should be forwarded me in order to my referring It to Congress for their Opinion—It is likely the Memorial you mention, If presented, has already occasioned ’em to determine upon the matter—If they have not, and I find It necessary, I shall transmit them such a Representation of the Circumstances of this Capture as you may send me, not Intending myself to point out any rule of decision not Authorized by Congress. I am &c.
